Citation Nr: 1741398	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In August 2013, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is the record.  In June 2017, the Veteran verified that he did not wish to have another Board hearing, though the Veterans Law Judge who conducted the August 2013 hearing is no longer employed by the Board. 

This matter was previously before the Board in September 2014, at which time the issues were remanded for additional development.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in active service, and it did not manifest within one year of his discharge from service.

2.  The Veteran's erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Hypertension

The Veteran contends that his hypertension began during active duty service; specifically, he reported that upon separation from service he was told that he had hypertension. 

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for diagnoses or treatment of hypertension.  These records demonstrate that the Veteran exhibited a blood pressure reading of 140/92 in June 1981; a reading of 130/80 in July 1981; and in September 1981 upon separation from service, the Veteran indicated that he had high blood pressure with a reading of 118/80.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with hypertension within one year of his separation from service. 

Post-service private treatment records dated in 2007 demonstrate diagnoses of hypertension.  In October 2009, the Veteran underwent a VA examination, during which the examiner diagnosed uncontrolled essential hypertension.  However, the medical records do not demonstrate that any medical professional has ever indicated that his hypertension either had its onset or may have been directly related to active duty service. 

Following the Board remand, the Veteran's claims file was sent to a VA examiner in order to obtain an opinion on the etiology of his hypertension.  In January 2017, following a review of the claims file, a VA examiner concluded that it was less likely than not that the Veteran's claimed hypertension was related to or aggravated by his military service.  In support of this conclusion, the examiner noted that a June 1981 service treatment record indicated a postoperative blood pressure reading of 140/92 following a circumcision.  Subsequent treatment records, to include a July 1981 emergency room visit for post-operative circumcision pain, observed a return to normal range blood pressure of 130/80.  The September 1981 separation examination report noted a blood pressure reading of 118/80.  The VA examiner concluded that it was less likely than not that the 1981 slight elevation in blood pressure related to a permanent shift in the systolic and diastolic blood pressures because of its immediate return to normal limits several weeks later.  Further, the VA examiner noted that the remaining active duty medical notes were negative for diagnosis, treatment, injury and/or events related to hypertension.  The VA examiner stated that the systolic and diastolic measurements were not consistent with a permanent diagnostic shift related to clinical hypertension while on active duty.  

The January 2017 VA examiner also noted that the Veteran has a current medical history to include uncontrolled Type II diabetes mellitus, cardiovascular disease, tobacco abuse, uncontrolled hypertension, hypothyroid disease, hyperlipidemia, morbid obesity, and periodic homelessness.  The VA examiner stated that current internal medicine, and cardiovascular and endocrinology literature agree that Type II diabetes mellitus and ischemic heart disease are major risk factors for hypertension.  For these reasons, the VA examiner concluded it was less likely than not that the Veteran's claimed hypertension related to or was aggravated by military service, but rather was consistent with complications related to his present and complex medical conditions.

After a review of the medical evidence of record, the Board finds that the January 2017 VA examiner's opinion is the most probative and persuasive medical evidence in this case concerning the etiology of the Veteran's hypertension.  The VA examiner's opinion was provided following a review of the claims file.  The examiner addressed the Veteran's assertions as to the origins of his hypertension, and he provided an extensive rationale for the conclusion reached based on the Veteran's medical record and the current medical literature.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Notably, there is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hypertension.

The Board acknowledges the Veteran's belief that his hypertension is related to his active duty service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions, and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile dysfunction

The Veteran contends that his erectile dysfunction began during service in July 1981, immediately following in-service surgery to perform a circumcision.  In the alternative, he contends that his current erectile dysfunction is due to his current hypertension disorder. 

His available service treatment records do not show any symptoms, treatment or diagnosis of erectile dysfunction.  

Post-service private treatment records reflect that the Veteran has been diagnosed with erectile dysfunction.  However, the medical records do not demonstrate that any medical professional has ever indicated that his erectile dysfunction either had its onset or may have been directly related to active duty service. 

Following the Board remand, the Veteran's claims file was sent to a VA examiner in order to obtain an opinion on the etiology of his erectile dysfunction.  In September 2016, following a review of the claims file, a VA examiner concluded it was less likely than not that the Veteran's erectile dysfunction was incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted the Veteran's claim that he had a post-operative hemorrhage following an in-service circumcision procedure in July 1981, which he stated has decreased his penis sensitivity.  The VA examiner stated that a post-operative hemorrhage was not an unusual or unexpected complication and rarely, if ever, results in erectile dysfunction.  He added that the Veteran had sufficient comorbidities to justify his mild erectile dysfunction, which responds to oral medication.  

The Board finds the opinion of the September 2016 VA examiner to be entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertions as to the origins of his erectile dysfunction, and the VA examiner provided an adequate rationale for the conclusion reached based on the record and the examination findings of record.  Monzingo, 26 Vet. App. at 105.  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's erectile dysfunction.

The Board acknowledges the Veteran's belief that his erectile dysfunction is related to active duty service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service). See, e.g., Barr, supra; Washington, supra.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau, supra.

Post-service treatment records show that the Veteran is currently diagnosed with erectile dysfunction.  However, the Veteran has not presented any evidence showing that this condition is otherwise related to active duty.  Therefore, the Board finds that service connection for the Veteran's erectile dysfunction claim is not warranted on a direct basis.  The preponderance of the evidence weighs against a finding that the Veteran's erectile dysfunction is due to active duty service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for erectile dysfunction.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran contends that his current psychiatric disorders are the result of in-service incidents.  He stated that his current depression began in January 1980, subsequent to being disciplined for yelling at a superior officer.  He stated that he yelled at his superior officer shortly after he witnessed a helicopter land hard in November 1979, while serving in the Mediterranean near the Turkish/Iranian border, and such landing resulted in the death of fellow squadron members.  Thereafter, in approximately May 1980, the Veteran indicated that he went absent without official leave (AWOL) on several occasions, and was ultimately court martialed.  With respect to the court martial, the Veteran stated that the judge gave him a lighter sentence because of his mental problems. 

Following a Board remand, the Veteran was afforded a VA examination in August 2016 to determine the etiology of any diagnosed psychiatric condition.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate with anxious distress.  The VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  However, the VA examiner's opinion is inadequate to adjudicate the Veteran's claim because it is entirely based on a lack of "documented evidence linking the genesis of this condition with [the] veteran's reported triggers during military service."  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, a new opinion is necessary in order to take into account the Veteran's lay statements of service incurrence and continuity since service.

As the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to the examiner who conducted the August 2016 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed major depressive disorder had its onset in or is otherwise related to active duty service?

The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the August 2016 VA examiner impermissibly relied on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in service treatment records (STRs).  The VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran's psychiatric problems are not related to his active duty service.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


